DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Romijn et al. [US2011/0079342, of record, “Romijn”] in view of Hull [US2014/0338842, of record, previously cited].
Claims 1-14 are rejected for the same reasons expressed in paragraph 2 of the Office Action dated 9/19/2022. 
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
Applicant argues there it is questionable and ambiguous what is shown in the Figures of Scholz.  An annotated Figure 2 is provided for the sake of clarity.  

    PNG
    media_image1.png
    451
    565
    media_image1.png
    Greyscale

The annotated Figure 2. at DA a main welded seam is formed at a main processing portion where the maximum distance between the pressing surface is smaller than the maximum distance between the pressing surfaces at DB.   At DB a secondary welded seam is formed at a secondary processing portion where the maximum distance between the pressing surfaces is larger than the maximum distance between the pressing surfaces at DA. The main welded seam at DA has been produced with greater pressure due to the smaller distance between the pressing surfaces at DA, and the secondary welded seam at DB has been produced with less pressure due to the greater distance between the pressing surfaces at DB. 
It is noted what is shown in Figure 2 is similar to what is shown in Figure 3. Figure 2 provides additional detail by showing the materials being joined, and Figure 3provides additional reference numerals.  It is noted in Figure 4 the same relative spacing between pressing surfaces is shown. For the sake of clarity, the annotated Figure 2 will be used to address the arguments.   
Applicant’s argument directed toward zones U’ and U’’ are moot as the rejection does not rely upon these zones.   
Applicant asserts it is illogical to conclude Romjin discloses a secondary welded same in the area between reference numbers 123 and 124 (this would correspond to DB in annotated Figure 2).  Applicant asserts there is no reason why a person of ordinary skill would consider L’ to be anything other than a single seam. Otherwise, any seam could be arbitrarily divided into two parts and then arbitrarily labelled as a main seam and a secondary seam.  
The same reasoning can be applied to the applicant’s seam.  If applicant asserts the seam shown in Romjin’s Figure 2 is arbitrarily divided into two parts, then the applicant’s claimed seam is also arbitrarily divided into a “main welded seam” and “secondary welded seam.”  The application does not provide any Figures that show the seam, and instead only shows the apparatus used to form the seam.  Applicant relies upon the description in the specification to provide the details of the seam.  Romjin’s Figure 2 matches the description provided in the applicant’s specification, therefore one of ordinary skill would appreciate the resulting seam of Romjin would be the same as the applicant’s seam. 
Applicant (in paragraphs 0010-0013 of the printed publication US2021/0154943) describes the sealing seam and how it is formed.  The sealing seam is described as including a “main seam” and a “secondary seam.”  The “main seam” is described as produced in “a main processing portion,” and at a “comparatively higher pressure” due to the “smaller maximum distance” between the sealing surfaces. The “secondary seam” is described as produced in a “secondary processing portion,” and at a “comparatively lower pressure” due to the “larger maximum distance” between the sealing surfaces.   From the applicant’s disclosure what region of the seam is considered to be a “main seam” or a “secondary seam” is determined by the relative distance between the sealing surfaces during the welding process, as the relative distance between the sealing surfaces corresponds to the force applied during the welding process (this interpretation is supported by paragraphs 0010-13 and paragraph 0027).  
	Romjin disclosure fits within the applicant’s description of how the seam is formed, therefore one of ordinary skill would expect the same seam would be formed by Romjin.  In the Annotated Figure 2, Romjin discloses a sealing seam (L’) produced with two regions (at DA and DB), wherein the region (DA) is produced at a main portion of the sealing surface where greater pressure is applied due to the relatively smaller distance between the sealing surfaces at DA.  Romjin discloses a region (DB) is produced at a secondary sealing portion of the sealing surface where less pressure is applied due to the relatively larger distance between the sealing surfaces at DB. 
	Applicant has not provided any evidence that the claimed sealing seam is any different from the welded seam disclosed by Romjin. Applicant ultimately relies upon the distance between the sealing surfaces to define what constitutes a “main welded seam” or “a secondary welded seam.”  Romjin’s disclosure of the same corresponding distances between the sealing surfaces are evidence that Romjin’s seam includes a “main welded seam” and a “secondary welded seam” and therefore also satisfies the requirements of the claim. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 25, 2022